

Exhibit 10.5
 
ICONIX BRAND GROUP, INC.
 
RESTRICTED STOCK AGREEMENT
 
To:           Warren Clamen
 
Date of Award:  September 22, 2009
 
You are hereby awarded, effective as of the date hereof, 70,542 shares (the
“Shares”) of common stock, $.001 par value (“Common Stock”), of  Iconix Brand
Group, Inc., a Delaware corporation (the “Company”), pursuant to the Company’s
2009 Equity Incentive Plan (the “Plan”), subject to certain restrictions
specified below in Restrictions and Forfeiture. (While subject to the
Restrictions, this Agreement refers to the Shares as “Restricted Shares”).
 
During the period commencing on the Award Date and terminating on November 10,
2011 (the “Restricted Period”), except as otherwise provided herein, the Shares
may not be sold, assigned, transferred, pledged, or otherwise encumbered and are
subject to forfeiture (the “Restrictions”).
 
Except as set forth below, the Restricted Period with respect to the Shares will
lapse in accordance with the vesting schedule set forth below (the “Vesting
Schedule”).  Subject to the restrictions set forth in the Plan, the
Administrator (as defined in the Plan) shall have the authority, in its
discretion, to accelerate the time at which any or all of the Restrictions shall
lapse with respect to any Shares subject thereto, or to remove any or all of
such Restrictions, whenever the Administrator may determine that such action is
appropriate by reason of changes in applicable tax or other laws, or other
changes in circumstances occurring after the commencement of the Restricted
Period.
 
In addition to the terms, conditions, and restrictions set forth in the Plan,
the following terms, conditions, and restrictions apply to the Restricted
Shares:
 
Restrictions and
Forfeiture
You may not sell, assign, pledge, encumber, or otherwise transfer any interest
in the Restricted Shares until the dates set forth in the Vesting Schedule, at
which point the Restricted Shares will be referred to as “Vested.”


 
Page 1 of 8

--------------------------------------------------------------------------------

 


Vesting Schedule
Assuming you provide Continuous Service (as defined herein) as an Employee (as
defined in the Plan) of the Company or an Affiliate of the Company, all
Restrictions will lapse on the Restricted Shares on the Vesting date or Vesting
dates set forth in the schedule below for the applicable grant of Restricted
Shares and they will become Vested.




 
Vesting Schedule
   
Vesting Date
 
Number of Restricted Shares that Vest
   
November 10, 2009
    33 %  
November 10, 2010
    33 %  
November 10, 2011
    33 %



Continuous Service
“Continuous Service,” as used herein, means the absence of any interruption or
termination of your service as an Employee (as defined in the Plan) of the
Company or any Affiliate.  If you are employed by an Affiliate of the Company,
your employment shall be deemed to have terminated on the date your employer
ceases to be an Affiliate of the Company, unless you are on that date
transferred to the Company or another Affiliate of the Company.  Service shall
not be considered interrupted in the case of sick leave, military leave or any
other leave of absence approved by the Company or any then Affiliate of the
Company.  Your employment shall not be deemed to have terminated if you are
transferred from the Company to an Affiliate of the Company, or vice versa, or
from one Company Affiliate to another Company Affiliate.


 
Page 2 of 8

--------------------------------------------------------------------------------

 


Share Certificates
The Company will issue a certificate (or certificates) in your name with respect
to the Shares, and will hold such certificate (or certificates) on deposit for
your account until the expiration of the Restricted Period with respect to the
Shares represented thereby.  Such certificate (or certificates) will contain the
following restrictive legend:
 
“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) contained
in the 2009 Equity Incentive Plan of the Company, copies of which are on file in
the office of the Secretary of the Company.”
   
Additional
Conditions to
Issuance of Stock
Certificates
You will not receive the certificates representing the Restricted Shares unless
and until the Company has received a stock power or stock powers in favor of the
Company executed by you.
   
Cash Dividends
Cash dividends, if any, paid on the Restricted Shares shall be held by the
Company for your account and paid to you upon the expiration of the Restricted
Period, except as otherwise determined by the Administrator.  All such withheld
dividends shall not earn interest, except as otherwise determined by the
Administrator. You will not receive withheld cash dividends on any Restricted
Shares which are forfeited and all such cash dividends shall be forfeited along
with the Restricted Shares which are forfeited.
   
Tax Withholding
Unless you make an election under Section 83(b) of the Internal Revenue Code of
1986, as amended (the “Code”), and pay taxes in accordance with that election,
you will be taxed on the Shares as they become Vested and must arrange to pay
the taxes on this income. If the Administrator so determines, arrangements for
paying the taxes may include your surrendering Shares that otherwise would be
released to you upon becoming Vested or your surrendering Shares you already
own. The fair market value of the Shares you surrender, determined as of the
date when taxes otherwise would have been withheld in cash, will be applied as a
credit against the withholding taxes.
 
The Company shall have the right to withhold from your compensation an amount
sufficient to fulfill its or its Affiliate’s obligations for any applicable
withholding and employment taxes.  Alternatively, the Company may require you to
pay to the Company the amount of any taxes which the Company is required to
withhold with respect to the Shares, or, in lieu thereof, to retain or sell
without notice a sufficient number of Shares to cover the amount required to be
withheld.  The Company may withhold from any cash dividends paid on the
Restricted Shares an amount sufficient to cover taxes owed as a result of the
dividend payment.  The Company’s method of satisfying its withholding
obligations shall be solely in the discretion of the Administrator, subject to
applicable federal, state, local and foreign laws.  The Company shall have a
lien and security interest in the Shares and any accumulated dividends to secure
your obligations hereunder.




 
Page 3 of 8

--------------------------------------------------------------------------------

 


Tax
Representations
You hereby represent and warrant to the Company as follows:
 
(a)           You have reviewed with your own tax advisors the federal, state,
local and foreign tax consequences of this investment and the transactions
contemplated by this Agreement.  You are relying solely on such advisors and not
on any statements or representations of the Company or any of its Employees or
agents.
 
(b)           You understand that you (and not the Company) shall be responsible
for your own tax liability that may arise as a result of this investment or the
transactions contemplated by this Agreement.  You understand that Section 83 of
the Code taxes (as ordinary income) the fair market value of the Shares as of
the date any “restrictions” on the Shares lapse.  To the extent that an award
hereunder is not otherwise an exempt transaction for purposes of Section 16(b)
of the Securities Exchange Act of 1934, as amended (the “1934 Act”), with
respect to officers, directors and 10% shareholders subject to Section 16 of the
1934 Act, a “restriction” on the Shares includes for these purposes the period
after the award of the Shares during which such officers, directors and 10%
shareholders could be subject to suit under Section 16(b) of the 1934
Act.  Alternatively, you understand that you may elect to be taxed at the time
the Shares are awarded rather than when the restrictions on the Shares lapse, or
the Section 16(b) period expires, by filing an election under Section 83(b) of
the Code with the Internal Revenue Service within thirty (30) days from the date
of the award.
 
YOU HEREBY ACKNOWLEDGE THAT IT IS YOUR SOLE RESPONSIBILITY AND NOT THE COMPANY’S
TO FILE TIMELY THE ELECTION AVAILABLE TO YOU UNDER SECTION 83(B) OF THE CODE,
EVEN IF YOU REQUEST THAT THE COMPANY OR ITS REPRESENTATIVES MAKE THIS FILING ON
YOUR BEHALF.
   
Securities Law
Representations
The following two paragraphs shall be applicable if, on the date of issuance of
the Restricted Shares, no registration statement and current prospectus under
the Securities Act of 1933, as amended (the “1933 Act”), covers the Shares, and
shall continue to be applicable for so long as such registration has not
occurred and such current prospectus is not available:

 
 
Page 4 of 8

--------------------------------------------------------------------------------

 



 
(a)           You hereby agree, warrant and represent that you will acquire the
Shares to be issued hereunder for your own account for investment purposes only,
and not with a view to, or in connection with, any resale or other distribution
of any of such shares, except as hereafter permitted.  You further agree that
you will not at any time make any offer, sale, transfer, pledge or other
disposition of such Shares to be issued hereunder without an effective
registration statement under the 1933 Act, and under any applicable state
securities laws or an opinion of counsel acceptable to the Company to the effect
that the proposed transaction will be exempt from such registration.  You agree
to execute such instruments, representations, acknowledgments and agreements as
the Company may, in its sole discretion, deem advisable to avoid any violation
of federal, state, local or foreign law, rule or regulation, or any securities
exchange rule or listing agreement.
 
(b)           The certificates for Shares to be issued to you hereunder shall
bear the following legend:
 
“The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended, or under applicable state securities
laws.  The shares have been acquired for investment and may not be offered,
sold, transferred, pledged or otherwise disposed of without an effective
registration statement under the Securities Act of 1933, as amended, and under
any applicable state securities laws or an opinion of counsel acceptable to the
Company that the proposed transaction will be exempt from such registration.”
   
Stock Dividend,
Stock Split and
Similar Capital
Changes
In the event of any change in the outstanding shares of the Common Stock of the
Company by reason of a stock dividend, stock split, combination of shares,
recapitalization, merger, consolidation, transfer of assets, reorganization,
conversion or what the Administrator deems in its sole discretion to be similar
circumstances, the number and kind of shares subject to this Agreement shall be
appropriately adjusted in a manner to be determined in the sole discretion of
the Administrator, whose decision shall be final, binding and conclusive in the
absence of clear and convincing evidence of bad faith.  Any shares of Common
Stock or other securities received, as a result of the foregoing, by you with
respect to the Restricted Shares shall be subject to the same restrictions as
the Restricted Shares, the certificate or other instruments evidencing such
shares of Common Stock or other securities shall be legended and deposited with
the Company as provided above with respect to the Restricted Shares, and any
cash dividends received with respect to such shares of Common Stock or other
securities shall be accumulated as provided above with respect to the Restricted
Shares.
   
Non-Transferability
Restricted Shares are not transferable.

 
 
Page 5 of 8

--------------------------------------------------------------------------------

 


No Effect on
Employment
Except as otherwise provided in your Employment Agreement, dated November 11,
2008, nothing herein shall modify your status as an at-will employee of the
Company or any of its Affiliates.  Further, nothing herein guarantees you
employment for any specified period of time.  This means that, except as
provided in the Employment Agreement, either you or the Company or any of its
Affiliates may terminate your employment at any time for any reason, with or
without cause, or for no reason.  You recognize that, for instance, you may
terminate your employment or the Company or any of its Affiliates may terminate
your employment prior to the date on which your Shares become vested.
   
No Effect on
Corporate
Authority
You understand and agree that the existence of this Agreement will not affect in
any way the right or power of the Company or its shareholders to make or
authorize any or all adjustments, recapitalizations, reorganizations, or other
changes in the Company’s capital structure or its business, or any merger or
consolidation of the Company, or any issuance of bonds, debentures, preferred or
other stocks with preferences ahead of or convertible into, or otherwise
affecting the common shares or the rights thereof, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.
   
Arbitration
Any dispute or disagreement between you and the Company with respect to any
portion of this Agreement (excluding Attachment A hereto) or its validity,
construction, meaning, performance or your rights hereunder shall, unless the
Company in its sole discretion determines otherwise, be settled by arbitration,
at a location designated by  the Company, in accordance with the Commercial
Arbitration Rules of the American Arbitration Association or its successor, as
amended from time to time.  However, prior to submission to arbitration you will
attempt to resolve any disputes or disagreements with the Company over this
Agreement amicably and informally, in good faith, for a period not to exceed two
weeks.  Thereafter, the dispute or disagreement will be submitted to
arbitration.  At any time prior to a decision from the arbitrator(s) being
rendered, you and the Company may resolve the dispute by settlement.  You and
the Company shall equally share the costs charged by the American Arbitration
Association or its successor, but you and the Company shall otherwise be solely
responsible for your own respective counsel fees and expenses.  The decision of
the arbitrator(s) shall be made in writing, setting forth the award, the reasons
for the decision and award and shall be binding and conclusive on you and the
Company.  Further, neither you nor the Company shall appeal any such
award.  Judgment of a court of competent jurisdiction may be entered upon the
award and may be enforced as such in accordance with the provisions of the
award.

 
Page 6 of 8

--------------------------------------------------------------------------------


 
Governing Law
The laws of the State of Delaware will govern all matters relating to this
Agreement, without regard to the principles of conflict of laws.
   
Notices
Any notice you give to the Company must be in writing and either hand-delivered
or mailed to the office of the Chief Executive Officer of the Company. If
mailed, it should be addressed to the Chief Executive Officer of the Company at
its then main headquarters. Any notice given to you will be addressed to you at
your address as reflected on the personnel records of the Company. You and the
Company may change the address for notice by like notice to the other. Notice
will be deemed to have been duly delivered when hand-delivered or, if mailed, on
the day such notice is postmarked.
   
Agreement Subject
to Plan; Entire
Agreement
This Agreement shall be subject to the terms of the Plan in effect on the date
hereof, which terms are hereby incorporated herein by reference and made a part
hereof.  This Agreement constitutes the entire understanding between the Company
and you with respect to the subject matter hereof and no amendment, supplement
or waiver of this Agreement, in whole or in part, shall be binding upon the
Company unless in writing and signed by the President of the Company
   
Conflicting Terms
Wherever a conflict may arise between the terms of this Agreement and the terms
of the Plan in effect on the date hereof, the terms of the Plan will control.



Please sign the copy of this Restricted Stock Agreement and return it to the
Company’s Secretary, thereby indicating your understanding of and agreement with
its terms and conditions.
 

 
ICONIX BRAND GROUP, INC.
     
By:
/s/ Andrew R. Tarshis



 
Page 7 of 8

--------------------------------------------------------------------------------

 
 
ACKNOWLEDGMENT


I hereby acknowledge receipt of a copy of the Plan.  I hereby represent that I
have read and understood the terms and conditions of the Plan and of the
Restricted Stock Agreement.  I hereby signify my understanding of, and my
agreement with, the terms and conditions of the Plan and of the Restricted Stock
Agreement.  I agree to accept as binding, conclusive, and final all decisions or
interpretations of the Administrator concerning any questions arising under the
Plan with respect to this Restricted Stock Agreement.  I accept this Restricted
Stock Agreement in full satisfaction of any previous written or oral promise
made to me by the Company or any of its Affiliates with respect to option or
stock grants.
 
Date:
September 22, 2009
             
/s/ Warren Clamen
   
Warren Clamen
         
XXXXXXXXXXX
   
ADDRESS

 
 
Page 8 of 8

--------------------------------------------------------------------------------

 